Citation Nr: 0502979	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-37 404	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for service-connected cervical muscle strain.

2.  Entitlement to service connection for a right wrist 
disorder, including as secondary to a service-connected 
cervical muscle strain.

3.  Entitlement to service connection for a left wrist 
disorder, including as secondary to a service-connected 
cervical muscle strain.

4.  Entitlement to non service-connected pension, to include 
on the basis of extra-schedular entitlement.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M.  Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1998 to June 1999.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions prepared by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By a rating decision 
issued to the veteran in June 2001, the RO granted an initial 
claim for service connection for cervical muscle strain, and 
assigned an initial noncompensable evaluation, effective June 
10, 1999.  In March 2002, before the initial evaluation 
assigned in June 2001 for cervical muscle strain became 
final, the veteran requested "reevaluation" of the 
noncompensable initial evaluation.  By a statement submitted 
in September 2002, the veteran again reiterated his 
disagreement with the initial noncompensable evaluation 
assigned for cervical muscle strain.  In October 2002, the RO 
denied entitlement to a compensable evaluation for a cervical 
muscle strain.  Later that same month, the veteran wrote to 
President George W. Bush.  This letter must be considered a 
continuation of the veteran's disagreement with the initial 
noncompensable evaluation assigned for cervical strain.  In 
July 2003, the RO again denied a claim of entitlement to an 
increased (compensable) evaluation for cervical muscle 
strain.  In August 2003, the veteran's disagreement with that 
evaluation was accepted as a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2003, and 
the veteran submitted a timely substantive appeal in December 
2003.  

The July 2001 rating decision which notified the veteran of 
an initial, noncompensable evaluation for cervical muscle 
strain did not became final, because the one-year period 
allowed by statute for disagreement and appeal did not elapse 
before the veteran disagreed with the determination.  
Although the RO did not recognize that the veteran's March 
2002 request for "reevaluation" was a NOD as to the July 
2001 rating decision, the veteran's statement constituted a 
disagreement. Even though no SOC was issued until November 
2003, the veteran has continuously disagreed with the 
assigned initial evaluation for his service-connected 
cervical muscle strain.  Therefore, the issue is more 
accurately stated as noted on the title page of this 
decision.  

In his December 2003 substantive appeal, the veteran 
requested a hearing before the Board.  The undersigned 
Veterans Law Judge conducted the requested hearing before the 
Board in November 2004. 

By a statement submitted in July 2002, the veteran sought 
service connection for lumbosacral spinal damage or for any 
disorder of the spine resulting in cervical muscle strain.  
By a claim submitted in September 2002, the veteran sought 
service connection for hypertension.  By rating decisions 
issued in October 2002 and July 2003, the RO denied claims of 
entitlement to service connection for back pain, 
hypertension, a right shoulder disorder, a left shoulder 
disorder, a left wrist disorder, right arm and wrist 
disorders, atherosclerosis, including as secondary to 
cervical strain, headaches, including as secondary to 
cervical strain, knee pain, sickle cell anemia, and special 
monthly pension.  The veteran, in pertained part, disagreed 
with the denial of service connection for left and right 
wrist disorders and denial of nonservice-connected pension in 
August 2003, but did not disagree with any other 
determination addressed in the October 2002 or July 2003 
rating decisions.  Those issues are not before the Board for 
appellate review.  

The claim of entitlement to a compensable initial disability 
evaluation for service-connected cervical muscle strain, and 
the claims of entitlement to service connection for a right 
wrist disorder, including as secondary to a service-connected 
cervical muscle strain, and for a left wrist disorder, 
including as secondary to a service-connected cervical muscle 
strain, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

In November 2004, prior to the promulgation of a decision in 
the appeal for nonservice-connected pension, the appellant 
requested withdrawal of that appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, or his representative, for nonservice-connected 
pension benefits, including on the basis of extra-schedular 
entitlement, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant, by his testimony at his November 2004 hearing 
before the Board, has withdrawn his appeal for nonservice-
connected pension benefits and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal for nonservice-
connected pension, and it is dismissed.


ORDER

The appeal for nonservice-connected pension benefits, to 
include on the basis of extra-schedular entitlement, is 
dismissed.


REMAND

The veteran contends that his service-connected cervical 
muscle strain has increased in severity since he first 
submitted his claim for compensation in June 1999.  The 
veteran has submitted private chiropractic records which 
appear to substantiate that claim.  Further factual 
development is required.  

The Board notes that the veteran was offered VA examination 
regarding his left and right wrist disorders, but failed to 
appear for that examination.  At his hearing before the 
Board, the veteran indicated that he is now willing to appear 
for examination, and he requested that examinations of his 
right and left wrists be rescheduled.  In light of the fact 
that further factual development regarding the service-
connected cervical muscle strain is required, it is the 
Board's opinion that the veteran should again be afforded VA 
examination of the wrists.  The Board notes that, if the 
veteran does not appear for scheduled examination, 
rescheduling will require a showing of good cause for failure 
to appear.  

Further, because the appellant's disability rating claim has 
been in continuous appellate status since the original 
assignment of service connection, in a June 2001 rating 
decision, the evidence to be considered includes all evidence 
proffered in support of the original claim, including 
evidence as to variations in severity during the relevant 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Advise the veteran again to identify 
any evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Advise the veteran 
that it is his responsibility to identify 
any evidence, of any type, he wants VA to 
attempt to obtain.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If there 
are any additional documents, reports, or 
types of records which might substantiate 
his claims, he should identify such 
records.  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  (a) The veteran is hereby notified 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  The AMC should also notify the 
veteran of his responsibility to report 
for VA examination, and notify the 
veteran that the consequences for failure 
to report for a VA examination without 
good cause may include denial of a claim.  
38 C.F.R. § 3.655 (2004). 

(b) In the event that the veteran does 
not report for a scheduled VA 
examination, documentation should be 
obtained and associated with the claims 
file which shows that notice of 
scheduling of the examination was sent to 
the veteran's last known address.  The 
record should also include a specific 
notation as to whether any notice that 
was sent was returned as undeliverable, 
and any undelivered mail should be 
associated with the claim file.

3.  The veteran should be offered the 
opportunity to identify any additional VA 
or non-VA care for a right or left wrist 
or cervical muscle strain or spine 
disorder since November 2004.  In 
particular, the veteran should be asked 
to indicate whether he has received 
further private chiropractic or other 
treatment.  

The AMC should ascertain whether all VA 
treatment records for the relevant period 
have been obtained.  In this case, the 
relevant period is from June 1999 to the 
present.  

The veteran should be afforded the 
opportunity to identify all VA facilities 
from which he has received treatment 
since November 2004.

Pertinent treatment records should be 
obtained.

4.  The veteran should be afforded the 
opportunity to submit alternative 
evidence regarding the severity of his 
cervical muscle strain from June 1999 to 
the present, including, but not limited 
to, statements from individuals or 
employers, friends, or others who may 
have observed relevant symptoms, Social 
Security Administration records as to the 
veteran's yearly earnings (earning 
report), or any other evidence which 
might substantiate the veteran's 
contentions. 

5.  The appellant should be scheduled for 
VA examination of the spine and cervical 
muscles, including orthopedic examination 
and neurological examination related to 
the relationship between the wrists and 
the spine.  The claims file should be 
made available to and pertinent documents 
therein reviewed by each examiner in 
connection with the examination.  Any 
indicated tests should be accomplished.  
The examiner(s) should describe 
subjective complaints and should describe 
all objective findings or symptoms of a 
lumbosacral spine disorder or disorder of 
the cervical spine affected by the 
muscles of the cervical spine or causing 
the cervical muscle strain.  

The examiner(s) must render an opinion as 
to the severity of the service-connected 
cervical muscle strain.  The examiner(s) 
should provide an opinion as to whether 
the veteran has a disorder of the right 
wrist or of the left wrist which is 
etiologically related to or secondary to 
the service-connected cervical muscle 
strain.  

6.  Thereafter, the claims should be 
reviewed and readjudicated, with 
consideration given to the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings as to 
the claim for an increased (compensable) 
initial evaluation for a service-
connected cervical muscle strain.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be issued.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


